 

Case 1:20-cv-11004-GBD Document 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee eee eee eee eee eee ee eee eee x
LEAH GRUNWALD, :
Plaintiff, :
-agalinst- :
EXPERIAN INFORMATION SOLUTIONS, INC., |
Defendant. :

eee eens x

GEORGE B. DANIELS, District Judge:

Filed 04/27/21 Page1of1

  

era AR
"oes feo AD OE TPs,
4 or at ag! Fe Bon
a PS

FEL

 

a APR >
OOS ae het t 202 [i '
ORDER

20 Civ. 11004 (GBD)

In light of the Plaintiff's notice that the parties have reached a settlement on all issues in

this matter, all conferences and deadlines previously scheduled are adjourned sine die. The parties

shall submit a stipulation of dismissal or a status report within thirty (30) days of this order.

Dated: April 27, 2021
New York, New York

SO ORDERED.

Gung B Dorie
GEPRGI . DANIELS

TATES DISTRICT JUDGE

 
